DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-15 are pending in this application.

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.



I, claim(s) 1-4, 14 and 15, drawn to a sustained release composition and container thereof, comprising a material to be released embedded in a matrix, the matrix comprising an ionically crosslinked polymer and having at least a first and a second section with distinct mechanical strength; wherein the ionically crosslinked polymer is ionically crosslinked alginate, the alginate having more guluronic acid residues than mannuronic acid residues.

Group II, claim(s) 5-13, drawn to a method for preparing a sustained release composition, the method comprising the following steps:  mixing the material to be released with a composition comprising ionically crosslinkable alginate thereby forming a pre-mixture; bringing the pre-mixture into contact with an inactive crosslinker and an activator composition; and allowing the ions and the ionically crosslinkable alginate to form ionically crosslinked alginate and thereby obtain the sustained release composition; wherein  the ionically crosslinkable alginate has more guluronic acid residues than mannuronic acid residues; the inactive crosslinker is capable of releasing ions upon activation, the ions being suitable for crosslinking the ionically crosslinkable alginate; and the activator composition comprising one or more compounds capable of activating the inactive crosslinker.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

 lack unity of invention because even though the inventions of these groups require the technical feature of a sustained release composition comprising a material to be released embedded in a matrix, the matrix comprising an ionically crosslinked polymer and having at least a first and a second section with distinct mechanical strength; wherein the ionically crosslinked polymer is ionically crosslinked alginate, the alginate having more guluronic acid residues than mannuronic acid residues, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kommisrud et al. (WO 2008/004890 A2), cited in the IDS and Schmitt (US 2017/0189156 A1).

Kommisrud et al. teaches a composition comprising spermatozoa cells (Pg. 19, Lines 4-5) embedded in a PROTANAL LF 10/60 sodium alginate matrix (Pg. 18, Lines 21-22 and Pg. 14-24) which has been ionically crosslinked with gelling solution comprising CaCl2 (Pg. 18, Line 35 and Pg. 19, Lines 1 and 14-24), wherein the PROTANAL LF 10/60 alginate has more guluronic acid residues than mannuronic acid residues, see instant Specification Pgs. 14, Lines 34-35 and Pg. 15, Lines 1-2.

Kommisrud et al. does not teach a composition wherein the sodium alginate matrix comprises at least a first and second section with distinct mechanical strength, as required by Claim 1.




It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kommisrud et al. of ionically cross-linked alginate embedded spermatozoa with the use of a straw which would provide at least a first and second section with distinct mechanical strength as taught by Schmitt above because this is no more than the application of a known technique (use of ionically cross-linked alginate in a straw comprising spermatozoa) to improve a known method/product (ionically cross-linked alginate embedded spermatozoa) ready for improvement to yield predictable results (ionically cross-linked alginate in a straw comprising spermatozoa).  The MPEP at 2141, III. states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;

.

The Examiner has required restriction between product or apparatus claims and process claims.  Where Applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        02/14/2022